



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Patel, 2018 ONCA 541

DATE: 20180612

DOCKET: C63600

Doherty, Pepall and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kishorbhai Patel

Appellant

Jeffrey Rybak, for the appellant

Megan Patric, for the respondent

Heard and released orally: June 6, 2018

On appeal from the convictions entered on January 13,
    2016 Justice Michael G. Quigley of the Superior Court of Justice, sitting without
    a jury.

REASONS FOR DECISION

[1]

Mr. Patel appeals his convictions on 14 counts
    of fraud arising from his guilty plea.  The appellant asserts that the trial
    judge failed to provide him with adequate assistance as an unrepresented person
    and also deprived him of his right to counsel which, before us, he asserts was
    an infringement of his rights under s. 10(b) of the
Charter
.

[2]

It is unnecessary to recite the lengthy
    background of this case, that spans more than five years.  Throughout these
    proceedings, the appellant consistently said that he was retaining counsel,
    specifically, Michael Clarke.  However, the appellant never, in fact, reached
    that retainer.

[3]

We see no merit to either of the issues raised
    by the appellant.  The decision to grant or not to grant an adjournment is a
    matter that is within the discretion of any trial judge.  This court should
    only interfere with a trial judge's refusal to grant an adjournment if it
    deprives an accused of a fair trial or the appearance of a fair trial:
R.
    v. Hazout
(2005), 199 C.C.C. (3d) 474 (Ont. C.A.) at para. 31.  As
    important as the right to counsel is, it is not an unlimited right.  It must be
    balanced against the timely disposition of cases.  In this case, the appellant
    had months to properly retain counsel but, yet, never did so.  Indeed, one year
    earlier, the court was faced with the same scenario and the with or without
    counsel trial date was adjourned.  There comes a point at which the court is
    entitled to refuse any further adjournments for the purpose of retaining
    counsel.  The trial judge cannot be faulted for determining that that time had
    come for the appellant.

[4]

There is also no merit to the contention that
    the trial judge failed to provide adequate assistance to the appellant as an
    unrepresented person.  When the appellant decided to plead guilty, which we
    note he did after having consulted with his counsel of choice, and after that
    counsel had apparently worked out a resolution with Crown counsel, the trial
    judge ensured that the appellant knew what he was doing.  Further, the trial judge
    engaged in a full plea inquiry before accepting the pleas and entering
    convictions.  There is absolutely no evidence that would sustain any suggestion
    that the appellant did not know precisely what he was doing when he entered his
    pleas.  We would also note on this point that, notwithstanding that the
    sentencing process consumed more than a further year after the guilty pleas
    were made, the appellant did not, at any time, raise any issue that his guilty
    pleas were involuntary or uninformed.

Conclusion

[5]

The appeal is dismissed.

Doherty J.A.

S.E. Pepall J.A.

I.V.B. Nordheimer
    J.A.


